United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, UNIVERSITY
STATION, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0443
Issued: May 3, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 11, 2016 appellant filed a timely appeal from an August 10, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly denied waiver of a $13,319.36 overpayment
of compensation; and (2) whether it properly found that it would recover the overpayment by
withholding $200.00 from appellant’s continuing compensation payments.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated April 13, 2015, the
Board affirmed in part and set aside in part a June 19, 2014 decision finding that appellant
1

5 U.S.C. § 8101 et seq.

received an overpayment of compensation for which she was at fault.2 The Board affirmed
OWCP’s finding that she received an overpayment of $13,319.36 when it electronically
transferred compensation owed to another claimant into her bank account. The Board
determined, however, that appellant was not at fault in creating the overpayment and remanded
the case for OWCP to consider whether she was entitled to waiver of recovery of the
overpayment based on current financial information. The facts and circumstances as set forth in
the prior decision are incorporated herein by reference.
On June 15, 2015 OWCP requested that appellant submit an overpayment recovery
questionnaire (Form OWCP-20) with supporting documentation so that it could evaluate whether
she was entitled to waiver of recovery of the overpayment. It did not provide a deadline for
submission of the information. OWCP indicated that it was enclosing a blank Form OWCP-20
with its letter.
In a decision dated August 10, 2015, OWCP denied waiver of the $13,319.36
overpayment of compensation. It found that appellant had not responded to its request for
current financial information. OWCP determined that it would recover the overpayment by
deducting $200.00 from her continuing compensation payments.
On appeal appellant contends that OWCP’s June 15, 2015 letter did not advise her that
she only had 30 days to submit the requested information. She asserts that repaying the
overpayment would cause severe financial hardship.
LEGAL PRECEDENT -- ISSUE 1
OWCP’s regulations provide that, before seeking to recover an overpayment or adjust
benefits, it will advise the individual in writing that the overpayment exists and the amount of the
overpayment.3 The written notification must also include a preliminary finding regarding
whether the individual was at fault in the creation of the overpayment.4 OWCP must inform the
individual of his or her right to challenge the fact or amount of the overpayment, the right to
contest the preliminary finding of fault in the creation of the overpayment, if applicable, and the
right to request a waiver of recovery of the overpayment.5 OWCP’s procedures provide that a
preliminary finding of overpayment must be provided within 30 days and must clearly identify
the reason that the overpayment occurred and the basis for any fault finding.6

2

Docket No. 14-1730 (issued April 13, 2015). OWCP accepted that on September 13, 2011 appellant, then a 50year-old city carrier, sprained her left ankle in the performance of duty. It paid her disability compensation
beginning October 29, 2011.
3

20 C.F.R. § 10.431(a).

4

Id. at § 10.431(b).

5

Id. at § 10.431(d).

6

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.4(a)(1) (May 2004).

2

OWCP’s procedures provide, “If the claimant is determined to be without fault, Form
CA-2202 must be released (along with an OWCP-20) within 30 days of the date the
overpayment is identified.”7 (Emphasis in the original.)
OWCP’s procedures further specify, “Form CA-2202 also informs the claimant of the
right to submit additional evidence and argument, if the claimant disagrees with the fact or
amount of the overpayment and if the claimant feels the overpayment should be waived.
Additional evidence and arguments must be submitted by the claimant within 30 days of the date
of the letter.”8
ANALYSIS -- ISSUE 1
On prior appeal, the Board set aside OWCP’s finding that appellant was at fault in the
creation of an overpayment of $13,319.36. The Board remanded the case for OWCP to consider
waiver of the overpayment after obtaining current financial information.
In a letter dated June 15, 2015, OWCP requested that appellant complete and return an
enclosed overpayment recovery questionnaire (Form CA-20) with supporting documentation so
that it could consider waiver of the overpayment. It, however, did not inform her that, in
accordance with its procedures, she must submit any evidence or argument in support of waiver
within 30 days.9 Consequently, as OWCP did not comply with its procedures, the case will be
remanded for OWCP to provide appellant with a Form OWCP-20 with notice of the 30-day time
limitation prior to determining whether she is entitled to waiver of recovery of the overpayment.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether OWCP
properly denied waiver of the overpayment.10

7

Id.

8

Id. at Chapter 6.200.4(a)(2) (May 2004).

9

Id.

10

In view of the Board’s determination regarding waiver of the overpayment, it is premature to address whether
OWCP properly determined that the overpayment should be repaid by withholding $200.00 per month from
continuing compensation.

3

ORDER
IT IS HEREBY ORDERED THAT the August 10, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: May 3, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

